





DEBT CONVERSION AGREEMENT


THIS DEBT CONVERSION AGREEMENT (“Agreement”) dated as of May 13, 2020
(“Effective Date”) is made by and between Sonic Foundry, Inc., a Maryland
corporation (the “Company”), and Mark D. Burish, the Chairman of the Board of
Directors of the Company and a resident of the state of Wisconsin (“Burish”)
(Company and Burish are sometimes referred to collectively as the “Parties”).






WHEREAS, on February 28, 2019, the Company and Burish entered into a Note
Purchase Agreement (the "Note Purchase Agreement"), and the terms and conditions
of the Note Purchase Agreement were considered, reviewed, authorized and
approved by the Special Committee of Disinterested and Independent Directors of
the Company (“Special Committee”); and


WHEREAS, the Note Purchase Agreement provides for Burish to loan the Company (a)
on the initial closing date, an aggregate principal amount of $3,000,000, and
(b) two additional tranches, each in the amount of $1,000,000, payable at any
time prior to the first anniversary of the Note Purchase Agreement (the
“Loans”), and the Loans were evidenced by subordinated secured promissory notes
in an aggregate principal amount of up to $5,000,000 (collectively “Promissory
Notes”); and


WHEREAS, Burish in fact did loan to the Company the full amount of the Loans in
an aggregate principal amount of $5,000,000, by funding $3,000,000 as of the
initial closing date of February 28, 2019, an additional $1,000,000 on March 31,
2019, and the final $1,000,000 on April 30, 2019; and


WHEREAS, under the terms of the Promissory Notes, (a) interest shall accrue on
the unpaid principal balance at the variable per annum rate equal to the Prime
Rate (as defined) plus four percent (4.00%), (b) the outstanding principal
balance of the Promissory Notes, together with all unpaid accrued unpaid
interest, plus all other outstanding and unpaid obligations, shall become due
and payable on February 28, 2024 (the "Maturity Date"), (c) payments of
principal shall be paid in installments of $100,000 each on the last day of each
month beginning August 31, 2020 and continuing through the Maturity Date, and
(d) the Promissory Notes are secured by substantially all the Company's assets,
including intellectual property, subordinate however to the rights of Partners
for Growth V, L.P.; and


WHEREAS, on November 22, 2019, Burish and the Company entered into a Note
Modification Agreement deferring all interest payments due at the end of each
calendar month beginning April 30, 2019 and continuing through and including
July 31, 2020 (the “Modification Agreement”); and


WHEREAS, on March 24, 2020, the Company entered into a First Amendment to the
Modification Agreement pursuant to which the first-year anniversary fee due on
February 28, 2020 is to be deferred (the “First Amendment”); and


WHEREAS, the aggregate outstanding amounts payable in respect of the Loans as of
the date hereof is $5,573,615.58 (“Outstanding Debt”); and


WHEREAS, Burish and the Company have agreed to recapitalize the Company by
converting the Outstanding Debt into the common stock, par value $0.01 per share
(the “Common Stock”) of the Company (the “Conversion”); and


WHEREAS, the terms and conditions of the Conversion have been negotiated by and
recommended by the Special Committee and approved by all of the disinterested
directors of the Company; and


WHEREAS, Burish is desirous of converting the Outstanding Debt into Common Stock
on the terms and conditions set forth below;


WHEREAS, the Special Committee’s independent financial advisor has advised the
Special Committee in its capacity as such that the conversion price of $5.00 is
fair from a financial point of view to the Company’s common shareholders other
than Burish in connection with the Conversion of the Outstanding Debt; and


WHEREAS, the Special Committee and all disinterested members of the Board of
Directors of the Company have determined that the Conversion is in the best
interests of the Company and its stockholders.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1.  Conversion.


As of the effective date, Burish and the Company hereby agree to convert the
Outstanding Debt into that number of shares of Common Stock rounded down to the
nearest whole number equal to the Outstanding Debt divided by a conversion price
of $5.00, and the Company will deliver cash in lieu of the related fractional
share in an amount equal to the product of (a) such fraction and (b) $5.00.


2.  Representations, Warranties and Covenants of the Company.


(i)
all consents, approvals, authorizations and orders necessary for the execution
and delivery by Company of this Agreement and for the transactions contemplated
hereunder, have been obtained, and the Company has the corporate power and
authority necessary to enter into this Agreement and to perform the transactions
hereunder except for such consents, approvals, authorizations, orders, licenses,
registrations or qualifications the failure of which to obtain would not,
individually or in the aggregate, have a material adverse effect on Company or
Company’s ability to perform its obligations hereunder; 



(ii)
the execution, delivery and performance by Company of this Agreement and the
consummation by Company of the transactions contemplated herein will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Company pursuant to, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which Company is a party or by which Company is
bound or to which any of the property or assets of Company is subject,
(B) result in any violation of the provisions of the charter or by-laws of
Company or (C) result in the violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority having jurisdiction over Company, except, in the case of
clauses (A) and (C) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a material adverse effect
on Company or Company’s ability to perform its obligations hereunder and
thereunder; 



(iii)
this Agreement has been duly authorized, and when executed and delivered by
Company and will constitute a valid and legally binding agreement of Company
enforceable against Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability;



(iv)
the Company has been duly organized and is validly existing and in good standing
under the laws of its jurisdiction of organization, is duly qualified to do
business and is in good standing (to the extent such concept exists) in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification, and has all power and authority
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the failure to be so qualified or in good standing (to
the extent such concept exists) or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on Company or
on the performance by Company of its obligations under this Agreement; 



(v)
upon delivery to Burish of a certificate endorsed in blank by an effective
endorsement, Burish will acquire good and marketable title to such certificates
and the shares of Common Stock represented thereby, free of any liens,
encumbrances and adverse claims; and 



(vi)
the Company has made its own independent inquiry as to the legal, tax and
accounting aspects of the transaction contemplated by this Agreement, and
Company has not relied on Burish or his legal counsel or other advisors for
legal, tax or accounting advice in connection with the transactions contemplated
by this Agreement. 



3.  Representations, Warranties and Covenants of Burish


(i)Title to Promissory Notes. Burish is the sole owner and holder of the
Promissory Notes and has the authority and right to sell, assign, transfer and
convert such Promissory Notes as set forth in this Agreement, and the Promissory
Notes are free and clear of any and all liens, claims, pledges, participations,
charges, security interests or encumbrances of any nature.


(ii)Authorization. Burish has full power and authority to enter into this
Agreement, and this Agreement, when executed and delivered, will constitute a
valid and legally binding obligation.


(iii)Necessary Action. Upon the effectiveness of the Conversion, the Note
Purchase Agreement, the Modification Agreement, the Promissory Notes, and all
documents and instruments relating to the Loans shall terminate and be of no
further force or effect, and Burish shall promptly take any and all actions
necessary to release any and all liens, security interests and other
encumbrances relating to the Company’s tangible or intangible assets.  


(iv)Receipt of Information. Burish has received all the information he considers
necessary or appropriate for deciding whether to convert the Outstanding Debt.
Burish further represents that he has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
conversion, properties, prospects and financial condition of the Company.


(v)To Be Purchased Entirely For Own Account. Burish represents to the Company
that the Common Stock to be acquired upon the Conversion will be acquired for
investment for Burish’s own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof, and Burish has no
present intention of selling, granting any participation in or otherwise
distributing the same.


(vi)Restricted Securities. Burish understands that the Common Stock may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act of 1933, as amended, or an exemption therefrom, and that in the
absence of an effective registration statement covering the shares of Common
Stock or an available exemption from registration under the Securities Act, the
shares must be held indefinitely. Furthermore, Burish is aware that the Common
Stock may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of that Rule are met.


(vii)Legend. To the extent applicable, each certificate shall be endorsed with
the legend substantially in the form set forth below:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR THE HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE CORPORATION AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
4. Release of Company.
Burish on behalf of himself, his successors, assigns and affiliates, and any
person claiming by, through or under Burish (collectively, the “Releasing
Parties”), hereby releases and forever discharges Company  and each of their
respective officers, directors, shareholders, members, principals, managers,
employees, representatives, agents, servicers, operating advisors, other
advisors and consultants, attorneys, predecessors, successors and assigns, and
all persons acting on their behalf (all such persons being collectively referred
to as the “Released Parties”), of and from any and all causes of action, claims,
demands, obligations, liabilities, indebtedness, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance,
judgments, debts, controversies, damages, costs, losses and expenses, and
remedies of whatsoever kind and nature that he or any other Releasing Party has
or may in the future have against the Company or any other Released Parties, and
in any manner on account of, arising out of or related (directly or indirectly)
to the transactions contemplated by this Agreement, the Note Purchase Agreement,
the Promissory Notes, the Modification, the First Amendment, and any other
agreement pertaining to the Loan (the “Loan Documents”), whether known or
unknown, past, present or future, latent or patent, suspected or unsuspected,
anticipated or unanticipated, each as though fully set forth herein at length
(including, without limitation based on fraud, duress, waiver, bad faith,
negotiation (the “Released Matters”); provided, however, that the Released
Matters shall not include, and Burish does not release Company from, any claims
or causes of action arising by reason of Company’s material breach of this
Agreement (including, without limitation, any material breach of the Company’s
representations). The foregoing waiver and release includes claims of which the
Releasing Parties are presently unaware or which the Releasing Parties do not
presently suspect to exist which, if known by the Releasing Parties, would
materially affect the Releasing Parties’ release of the Released Parties, and
including without limitation any and all claims that are direct and/or indirect,
contingent or matured, or of whatever kind or nature, for or because of any
matter or things done, omitted or permitted to be done by any of the Released
Parties, at law or in equity. Burish on behalf of himself and each other
Releasing Parties (a) understands, acknowledges and agrees that the waiver and
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against or dismissal of any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release, (b) agrees that no fact, event, circumstance,
evidence, or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the waiver and release set forth above, (c) agrees, represents and
warrants that each realizes and acknowledges that factual matters now unknown to
them may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown, unanticipated and unsuspected, and it further agrees,
represents and warrants that this release has been negotiated and agreed upon in
light of that realization and that the Releasing Parties nevertheless hereby
intend to release, discharge and acquit the Released Parties from any and all
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which in any way arise out of, are connected with, or
relate to, the Loan Documents. Burish hereby represents and warrants that (i) he
owns all of the purported claims, rights, demands and causes of action that are
being released by the foregoing release and that no other person has any
interest in said claims, rights, demands or causes of action whether by reason
of any contract or dealing with the Releasing Parties or otherwise, and
(ii) Burish has not assigned to any other person all or any part of such claims,
rights, demands or causes of action. Burish hereby acknowledges, represents and
warrants that he has had advice of counsel of his own choosing in negotiations
for and the preparation of the foregoing release, that he has read the foregoing
release or has had the same read by his counsel, that he has had the within
release fully explained by such counsel, and that he is fully aware of its
contents and legal effect.


5.  Registration Rights.


To the extent that the any class of shareholders of the Company are allowed to
sell any of the Company’s Common Stock (the “Selling Shareholders”) or other
securities into which such equity interests may convert (in either case, a
“Company Security”) in a registered offering, Burish shall have the right to
sell in the same registered offering, on the same terms as the Selling
Shareholders, the same percentage of the aggregate shares of Common Stock that
the Selling Shareholders are selling.


7.  Governing Law.


This Agreement shall be governed and construed by the laws of the State of
Wisconsin, without reference to the choice of laws rules of such state.
8.  Fees and Expenses.
Each party hereto shall pay all of its own costs and expenses (including the
fees of its own counsel) incurred in connection with this Agreement and the
transactions contemplated hereby. 
9. Further Assurances.
The parties agree (i) to furnish upon request to each other such further
information, (ii) to execute and deliver to each other such other documents, and
(iii) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement.   
10. Notices.
All communications hereunder shall be in writing and addressed to the applicable
party at the address set forth below or to such other address as such party may
specify in writing:


If to Burish, to:


Mark D. Burish
c/o Hurley Burish S.C.
222 West Washington Ave.
Madison, Wisconsin
Attention: Mark D. Burish
mburish@hurleyburish.com


If to Company, to:

Sonic Foundry, Inc. 222 West Washington
Madison, Wisconsin 53703
Attention: Michael Norregaard
Email: Michael.Norregaard@sonicfoundry.com


with a copy (which shall not constitute notice) to:

Gordon Feinblatt LLC
233 East Redwood Street Baltimore, Maryland 21202 Attention: Abba Poliakoff
Email: apoliakoff@gfrlaw.com


and


McBreen & Kopko LLP 209 West Jackson Chicago, Illinois 60605 Attention:
Frederick H. Kopko, Jr. fhkopko@mmklaw.com


11.  Successors and Assigns.


This Agreement shall be binding upon each party hereto and its respective
successors and assigns.


12.  Severability.


If any term of provision of this Agreement or any application thereof shall be
held invalid or unenforceable, the remainder of this Agreement and any other
application of such term or provision shall not be affected thereby.


13.  Entire Agreement.


This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the parties hereto.


14.  Interpretation.


All provisions of this Agreement shall be interpreted according to their fair
meaning and shall not be strictly construed against any party.
15.  Counterparts; Third-Party Beneficiaries.
This Agreement may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement. No provision of this Agreement shall confer upon any person
other than the parties hereto any rights or remedies hereunder. 


[Signatures on following page]




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.


SONIC FOUNDRY, INC., a Maryland corporation




By:___/s/ Michael Norregaard_________
Name: Michael Norregaard
Title: Chief Executive Officer




MARK D. BURISH






_____/s/ Mark D. Burish______________
















1
7823996.2